Citation Nr: 1742161	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-30 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified, and alcohol abuse currently evaluated at 70 percent prior to May 13, 2014.

2. Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified, and alcohol abuse currently evaluated at 50 percent disabling from May 13, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1985 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The August 2011 rating decision, granted the Veteran service connection for PTSD with an evaluation of 10 percent, effective March 22, 2011.

The June 2012 supplemental statement of the case, granted the Veteran an increased disability evaluation, from 10 percent to 30 percent disabling, for his service-connected PTSD.

In November 2014, the case was remanded by the Board for further development.

In March 2015, the Decision Review Officer Decision granted the Veteran an initial increased evaluation from 30 percent disabling to 70 percent disabling, effective March 22, 2011 to May 12, 2014 and an evaluation of 50 percent disabling from May 13, 2014, for his service-connected PTSD.

In April 2017, the case was again remanded by the Board for further development.

The Board finds that development has been accomplished.  The issue is now back before the Board for adjudication.

The issue of entitlement to an increased initial evaluation for PTSD evaluated at 50 percent disabling, from May 13, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.
FINDING OF FACT

For the period of time prior to May 13, 2014, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD, have not been met, for the period prior to May 13, 2014.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2004 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected PTSD warrants no more than a 70 percent disability evaluation for the period prior to May 13, 2014.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated at 70 percent disabling prior to May 13, 2014, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Prior to May 13, 2014

Prior to May 13, 2014, the Veteran's PTSD was rated at 70 percent disabling.  The medical evidence, combined with the Veteran's  subjective reports of his symptoms, indicate that the severity level of his PTSD, prior to May 13, 2014, warrants a continuation of the 70 percent disability rating for that period.  In this regard, the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, at the November 2011 VA examination, the Veteran indicated he was employed as a licensed practical nurse at Batavia VAMC since August of 2011 and had been employed there for the prior two and a half years, as a social services aide.  He reported two disciplinary issues since his August 2011 VA examination.  However, at the August 2011 VA examination, the Veteran denied any work problems over the years.

In the February 2014 psychiatry notes, the examiner detailed the Veteran's difficulties at work.  The Veteran indicated he took a position as a health technician.  He stated that he can only do one thing at a time well.  He reported being mentally exhausted from dealing with the situation at work.  The examiner characterized the Veteran's PTSD as chronic moderate.

In the April 2014 psychiatry notes, the examiner reported that work issues still persisted for the Veteran, which only intensify with the symptoms of his PTSD.  The Veteran indicated his PTSD symptoms played a role in his daily work and life situation.  He described liking his job in a hospital setting, however, the examiner questioned whether this type of setting may be triggering the Veteran.

Regarding social impairment, at the November 2011 VA examination, the Veteran indicated that he and his spouse have been married for 21 years and characterized the relationship as good.  He reported living with his spouse and their two children, a 5 year old daughter, and 19 year old son.  At the November 2011 VA examination, the Veteran relayed that both his wife and son stated they are afraid of him and that he feels distant from his son.  He reported that he has never been violent with his wife and son but that he can be quite irritable.  He relayed that he lets negative feelings build up until he explodes.  He indicated that he got along well with his 5 year old daughter.  The Veteran stated that he argues with his father but characterizes the relationship as "typical father and son".  He stated he was very close with his mother.  The Veteran reported that he did not socialize but had one close friend, who lives in Atlanta, GA.  They visit each other about three times per year.  He denied maintaining any hobbies or leisure pursuits.

In the April 2014 psychiatry notes, the examiner indicated the Veteran was alert, oriented and in good contact with reality.  The Veteran did not indicate delusions and denied any visual or auditory hallucinations.  The Veteran did not describe having  suicidal or homicidal ideation.  The Veteran recounted having a poor appetite, not sleeping well, difficulty understanding complex commands, and having panic attacks more than once a week.

The Veteran's PTSD does not warrant a 100 percent rating for the period prior to May 13, 2014, as his PTSD was not manifested with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The November 2011 examiner, summarized the Veteran's impairment as occupational and social impairment with reduced reliability and productivity. Additionally, the examiner indicated the Veteran's PTSD caused moderate difficulty in social and occupational functioning; his depressive disorder caused some difficulty in social and occupational functioning; and his alcohol abuse caused some difficulty in social and occupational functioning but otherwise, found the Veteran to be "functioning pretty well".  The Veteran remains married for over 20 years.  He maintained a close relationship with his mother, daughter and a friend in Georgia.  The Veteran also indicated he was employed as a licensed practical nurse.

At the August 2011 examination, the Veteran indicated that he earned a LPN certificate from Erie I BOCES in 2011.  Additionally, he denied work issues over the years.

A basis upon which to assign a 100 percent rating, the maximum, for the Veteran's PTSD, for the period prior to May 13, 2014, has not been presented.


ORDER

Entitlement to an increased initial rating for PTSD with depressive disorder, not otherwise specified, and alcohol abuse, evaluated at 70 percent disabling prior to May 13, 2014 is denied. 


REMAND

While the Board regrets any further delay, the Board finds additional development is warranted before a decision may be rendered on this issue.

The Veteran is service-connected for PTSD with depressive disorder, not otherwise specified, and alcohol abuse, currently evaluated at 70 percent disabling prior to May 13, 2014, and at 50 percent disabling thereafter.  In the March rating decision, the Decision Review Officer (DRO) relied on a May 2014 VA examination in assigning the Veteran a 50 percent evaluation from May 13, 2014.  However, the April 2016 psychiatry notes indicate that the Veteran's PTSD symptoms may be getting worse the longer he works in his specific setting in Buffalo.  Additionally, in psychiatry notes from March 2017, the Veteran described significant isolation, avoidance, anger, sense of future, dreams, hyper vigilance, hyper arousal symptoms, difficulty concentrating, intrusive recollections and emotional disconnectedness.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

The examination report should include a full psychiatric diagnostic assessment according to the DSM-IV criteria, including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and occupational impairment including his employability.

3.	After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

Notify the Veteran that he may submit: 

a)	Lay statements from himself and/or from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his psychiatric symptoms since May 13, 2014, and

b)	Any previously unsubmitted treatment records pertaining to his PTSD after May 13, 2014.

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.	After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO/AMC should readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


